Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account C ING express Variable Annuity Supplement dated September 24, 2007 to the Contract Prospectus dated April 30, 2007, as amended This information in this supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. Effective September 17, 2007, the contract is no longer available for new issue as a tax deferred annuity under Tax Code section 403(b). X.129091-07B September 2007
